           Case 1:17-cv-03804-AT Document 45 Filed 10/10/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
JEFFERY CROSS, PAMELA CROSS

                    PLAINTIFFS,
      V.
                                              CIVIL ACTION NO.: 1:17-CV-03804-AT
EQUITYEXPERTS.ORG, LLC,
 DOING BUSINESS AS EQUITY EXPERTS,

                 DEFENDANT.

                              NOTICE OF APPEAL

      PLEASE TAKE NOTICE that EQUITYEXPERTS.ORG, LLC, Defendant in

the above named case, hereby appeals to the United States Court of Appeals for the

11th Circuit from the Opinion and Order Granting Plaintiffs’ Motion for Default

Judgment as to their claims under the Fair Debt Collection Practices Act, the

Georgia Fair Business Practices Act, for the Georgia tort of slander of title, and for

the Georgia tort of abusive collection (Docket #42 and #43).

      Dated: October 11, 2019.         Respectfully submitted,

                                       /s/ James O. Bass
                                       James O. Bass, Attorney for Defendant
                                       Georgia Bar No. 041239
                                       Law Offices of James O. Bass, PC
                                       420 Creekstone Ridge
                                       Woodstock, GA 30188
                                       Telephone: (770) 874-6464
                                       Facsimile: (770) 874-6465
                                       jim@bass.law


                                          1
          Case 1:17-cv-03804-AT Document 45 Filed 10/10/19 Page 2 of 3




                       CERTIFICATE OF COMPLIANCE

        I hereby certify that this filing was prepared on a computer using 14-point

Times New Roman font in compliance with Northern District of Georgia Local Rule

5.1C.

        This 11th day of October, 2019.

                                          /s/ James O. Bass
                                          James O. Bass
                                          Georgia Bar No. 041239

                                          Attorney for Defendant
                                          EquityExperts.Org, LLC




                                            2
         Case 1:17-cv-03804-AT Document 45 Filed 10/10/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      This is to certify that I have, on this day, caused a copy of the foregoing to be

electronically filed with the Clerk of Court by using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.

      Dated: October 11th, 2019.

                                         /s/ James O. Bass
                                         James O. Bass
                                         Georgia Bar No. 041239

                                         Attorney for Defendant
                                         EquityExperts.Org, LLC




                                           3
